199 F.2d 372
NATIONAL LABOR RELATIONS BOARD,v.PEERLESS INDUSTRIES, Inc.
No. 11499.
United States Court of Appeals Sixth Circuit.
October 10, 1952.

Petition for Enforcement of an Order of N. L. R. B.
George J. Borr, Marshall J. Seidman, Washington, D. C., and Harry N. Casselman, Detroit, Mich., for petitioner.
Thomas J. Donahue and Harry N. Grossman, Detroit, Mich., for respondent.
Before SIMONS, Chief Judge, and HICKS and ALLEN, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel;


2
And it appearing that the order of the National Labor Relations Board issued on October 27, 1950, is supported by substantial evidence on the record considered as a whole;


3
It is ordered that the decree of the National Labor Relations Board be and the same is hereby enforced.